Citation Nr: 1506943	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right hand disorder, to include as secondary to the service-connected right shoulder disability or an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993, including a tour of duty in the Southwest Asia Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2008, the Veteran testified before a Decision Review Officer (DRO) at a hearing held at the local RO.  A transcript of the hearing is associated with the record.  On his November 2007 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO.  Notice of the scheduled hearing was sent to the Veteran's address of record, but he did not appear for the scheduled hearing and has not provided good cause as to why a new hearing should be scheduled.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In August 2011, the Board remanded the claim on appeal for further development.  After all requested development was conducted, the claim was returned to the Board for adjudication.  Thereafter, in an October 2013 decision, the Board denied entitlement to service connection for a right hand disorder, to include as secondary to service-connected right shoulder disability or an undiagnosed illness.

The Veteran appealed the October 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the October 2013 decision and remanded the issue for further adjudication.  The claim now returns to the Board for such adjudication.

The Board notes that, in addition to the paper claims file, there are paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS) that are associated with the Veteran's appeal.  A review of the documents in VBMS includes the September 2014 Court Memorandum Decision, as well as the briefs submitted in support of and in opposition to the Veteran's appeal to the Court and a January 2015 brief submitted by the Veteran's representative following the Court remand.  The VBMS and Virtual VA claims files also contain VA treatment records dated from March 2013 to January 2015, which have not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not waived initial AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  Nevertheless, because the matter on appeal is being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The remainder of the documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of applications to reopen previously denied claims of entitlement to service connection for plantar fasciitis and a bilateral foot condition, entitlement to an increased rating for service-connected depression, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), have been raised by the record in an October 2014 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right hand disorder, specifically claimed as a right hand tremor, on the basis that such is due to an undiagnosed illness as a result of his service in Southwest Asia or, in the alternative, as secondary to his service-connected right shoulder disability.

As noted in the Introduction, in September 2014, the Court issued a Memorandum decision vacating an October 2013 Board decision that denied service connection for a right hand disorder, to include as secondary to the service-connected right shoulder disability or an undiagnosed illness.  In the Memorandum Decision, the Court found that the Board provided inadequate reasons and bases when it (1) relied on an October 2011 VA examination that the DRO had previously found insufficient as to the issue on appeal, (2) relied on the June 2012 VA medical opinion without explaining why the examiner's opinion that the "current diagnosis of the right hand condition is undetermined" was an insufficient basis to find that the right hand condition is a sign or symptom of an undiagnosed illness under 38 U.S.C.A. § 1117(a)(2), and (3) did not consider the Veteran's disability as a "medically unexplained chronic multisystem illness" under the provisions of 38 U.S.C.A. § 1117(a)(2)(B).  The Court remanded the claim for the Board to state sufficient reasons or bases for its findings, but, if the Board is unable to provide an adequate statement of reasons and bases for relying on the stated medical opinions, a new examination should be ordered.  

After review of the record, the Board finds that a new VA examination and opinion are needed before a fully informed decision may be rendered in this case.  

The October 2011 VA examination report reflects that the Veteran was diagnosed with right median nerve mononeuropathy at the wrist (carpal tunnel syndrome), a right hand tremor, and mild degenerative joint disease (DJD) at the wrist.  The VA examiner opined that, while the Veteran was provided a clinical diagnosis of CTS in March 2008, there was no current diagnosis of CTS, as the previous diagnosis was not supported by the EMG tests and findings from that examination were normal.  The VA examiner also opined that the diagnosis of right wrist DJD was consistent with the Veteran's age and was not the cause of his symptoms, except tenderness on deep palpation.  As to the right hand tremor, the VA examiner stated that the etiology of such condition was unknown, noting that the tremor was inconsistent during the exam and did not show any pathological pattern.  Nevertheless, the VA examiner opined that the Veteran's symptoms are "likely than not" related to any activities in military service, without any further rationale.  Not only does the examiner's ultimate opinion appear to contain a typographical error, but his opinion is not supported by an adequate rationale, particularly with respect to the right hand tremor, thereby rendering his opinion inadequate.  

After reviewing the evidentiary record in June 2012, a VA physician provided an independent medical opinion wherein he noted the previous diagnoses and opinions provided by the October 2011 VA examiner, but stated that the current right hand diagnosis is undetermined.  In this regard, the physician noted that the Veteran's right hand symptoms included a tremor, numbness, and cold fingers and further noted that the possible diagnoses included DeQuervain's tenosynovitis and osteoarthritis/DJD of the wrists.  Nevertheless, the physician opined that the Veteran's right hand condition is less likely than not incurred in or caused by an in-service injury, event, or illness, noting that there is nothing in the service records showing an injury or onset of right hand symptoms on active duty.  The physician also opined that the right hand condition is less likely than not aggravated by or proximately due to the service-connected right shoulder disability, noting that the negative EMG was strong evidence against a diagnosis of CTS or a finding of radiculopathy from the shoulder or neck.  In an attempt to address whether the right shoulder injury on active duty could have caused the tremor in the right hand, the physician stated that the issue of "peripherally induced movement disorders" versus psychogenic (in your head) was subject to debate, but not generally accepted.  

While the opinions provided by the June 2012 VA examiner are competent medical evidence, the rationales provided do not adequately address the aggravation element of the secondary service connection claim; nor did the examiner adequately address whether, given his statement that the current right hand diagnosis is undetermined, with only possible diagnoses, the right hand condition is representative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness under the provisions of 38 U.S.C.A. § 1117(a)(2)(B). 

Given the deficiencies detailed above, the Board finds a remand is necessary in order to obtain a new VA examination and opinion that addresses whether the Veteran's current right hand disability is secondary to his service-connected right shoulder disability, due to an undiagnosed illness, or represents a medically unexplained chronic multi-symptom illness.  

In addition to the foregoing, the Board finds that further evidentiary development is needed in this case.  A February 2007 VA treatment record reflects that the Veteran reported having a private EMG conducted the previous year at All Saints Hospital in Racine, Wisconsin.  Likewise, a March 2007 EMG report reflects that a private EMG conducted a year and a half before revealed evidence of mild to moderate CTS.  During the February 2008 DRO hearing, the Veteran testified that a doctor in Racine told him he had carpal tunnel syndrome and that the doctor who worked him up for workers compensation also thought he had CTS.  In this regard, the November 2006 VA examination report reflects that an EMG was conducted during the spring of 2006 as part of a workers compensation assessment.  

To date, no attempts have been made to obtain any records of private treatment from the Veteran's physician in Racine, Wisconsin, to include the private EMG conducted in 2006; nor has the AOJ attempted to obtain records pertaining to the Veteran's worker's compensation claim, although such records are likely relevant to the claim on appeal.  Therefore, prior to obtaining a further medical examination in this case, to ensure that all due process requirements are met and that the record before the examiner is complete, the Veteran should be given an opportunity to provide an appropriate authorization in order for VA to obtain any outstanding private treatment records, to include records pertaining to his workers compensation claim, referable to his right hand disability.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Finally, as indicated in the Introduction, additional evidence has been added to the record, to include VA treatment records dated through January 2015, after the issuance of the June 2012 supplemental statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the June 2012 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all health care providers who have treated his right hand condition, to include the private health care provider who conducted an EMG on his right hand at All Saints Hospital in Racine, Wisconsin, during 2006.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any necessary authorization and consent forms from the Veteran, obtain all records pertaining to his workers' compensation claim, to include all evidence and copies of any disability determination.  The AOJ must seek to obtain records from the Department of Labor, Office of Workers' Compensation Program, as well as any state workers' compensation program, as appropriate.  All attempts to obtain these records must be documented in the claims file and any negative response to a request for records should be documented in the claims file.  

3. After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability of the right hand, to include tremors, numbness, and/or coldness of the fingers.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

(A) The examiner should note and detail all reported symptoms of the Veteran's right hand.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's right hand.

(B) The examiner should specifically state whether the Veteran's right hand complaints, which include right hand tremors, numbness, and/or coldness of the fingers, are attributed to a known clinical diagnosis.    

(C) If any symptoms of a right hand disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right hand disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed right hand disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

(F)  For each diagnosed right hand disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's service-connected right shoulder disability.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of his right hand tremors, numbness, and/or coldness of the fingers.  A complete rationale must be provided for each opinion offered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case that considers all evidence associated with the record since the issuance of the June 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


